Citation Nr: 1636218	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  08-04 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

(The issues of entitlement to a rating in excess of 40 percent prior to March 5, 2013, and in excess of 70 percent thereafter, for service-connected right hand disability; and entitlement to an extension of a temporary total disability benefits for a period of convalescence pursuant to 38 C.F.R. § 4.30 beyond April 30, 2010, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1978 to December 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In March 2015, the Veteran testified at a videoconference hearing before Veterans Law Judge Crowley.  He also testified at a Travel Board hearing at the RO before Veterans Law Judge Auer in January 2016.  Transcripts of both hearings are associated with the claims file.  Both hearings addressed entitlement to a TDIU.

This matter was remanded by the Board in July 2011, December 2011, March 2013, and September 2015.

In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the United States Court of Appeals for Veterans Claims (Court) interpreted 38 C.F.R. § 20.707 as requiring that an appellant must be provided the opportunity for a hearing before all three Veterans Law Judges involved in a panel decision.   By law, an appeal can be assigned only to an individual Veterans Law Judges or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a) (West 2014).  Thus, when an appellant has had a personal hearing before two separate Veterans Law Judges during the appeal and these hearings covered one or more common issues, a third Veterans Law Judge is assigned to the panel after the second Board hearing has been held and the appeal is then ready for appellate review. 

Under these circumstances where a "claimant's appeal is assigned to a Board panel in a piecemeal fashion," the Court held in Arneson that the "claimant must still be afforded the opportunity for a hearing before every member of the panel that will ultimately decide his case."  This does not mean that the hearing must be held before every member of the panel at the same time, but rather "only that [the appellant] be afforded the opportunity to be heard...by every panel member who will decide his case."  Id. 

In the present case, the Board sent a letter to the Veteran in July 2016 and informed him that he had the option of having an additional hearing before a third Veterans Law Judge.  He failed to respond to the letter and is presumed to not desire an additional hearing. 

This appeal is now being processed using the Veteran Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In the September 2015 remand, the Board instructed the AOJ to obtain a complete copy of the Veteran's Social Security Administration (SSA) records, including any medical evidence used to determine his disability eligibility.  Additionally, the Board instructed the AOJ to obtain all outstanding VA treatment records from the Palo Alto VA Medical Center (VAMC) dated since December 2011.  The Board then instructed the AOJ to obtain an addendum opinion from a VA examiner that addressed the functional effects of all of the Veteran's service-connected disabilities, including the impact that those disabilities have on his ability to work.  Additionally, the Board asked the examiner to provide an opinion as to whether his service-connected disabilities alone would preclude his ability to obtain and maintain substantial gainful employment.  Finally, the AOJ was to readjudicate the claim for a TDIU that reflected consideration of the any newly received evidence.

Unfortunately, the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

There is no indication that the AOJ attempted to obtain the outstanding SSA records or VA treatment records.  Furthermore, there is no indication that the AOJ attempted to obtain an addendum opinion from a VA examiner to address the functional effects of the Veteran's service-connected disabilities, including the impact that those disabilities have on his ability to work.  Finally, the AOJ did not issue a supplemental statement of the case addressing the Veteran's claim.

As a result, a remand is necessary to ensure compliance with the Board's September 2015 remand directives.  Furthermore, given the time that has passed since the Veteran's March 2013 VA examination and the indication that some of his service-connected conditions have worsened, see, e.g., January 2016 Hearing Transcript, pg. 5, he should be afforded a new VA general medical examination to address the nature and severity of his service-connected disabilities, to include the functional effects of those disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the Veteran's claims file any outstanding SSA record, including any medical records relied upon by the SSA in its determination.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records dated since December 2, 2011.  As noted above, the record indicates that he receives treatment from the VAMC in Palo Alto, California.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all outstanding records have been associated with the claims file, arrange for the Veteran to undergo a VA examination by an appropriate physician.

Based on examination of the Veteran, the examiner is asked to fully describe the functional effects of each of his service-connected disabilities-currently right hand disability, lumbar spine disability, right shoulder disability, right knee disability, right hand scar, and right knee scar -on his ability to perform activities of daily living, to include the physical and/or mental acts required for gainful employment.

If no single service-connected disability, alone, is deemed to cause significant impairment in performing the activities of daily living, to include employment, the examiner is asked to consider and discuss the combined effects of the Veteran's service-connected disabilities on his ability to perform the physical and/or mental acts required for gainful employment.

In particular, the examiner is asked to describe what types of employment activities would be limited because of his service-connected disability(ies), what types of employment activities would not be limited (if any), and whether any limitation on employment is likely to be permanent.  The examiner should consider the Veteran's prior education, any special training, and any prior work experience in providing any opinion, but not his age or the impairment caused by nonservice-connected disabilities.

A clearly-stated rationale for any opinion offered should be provided.  If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

4.  Thereafter, and after any further development deemed necessary, the issue on appeal should be reajudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




________________________________       ________________________________
                 A. JAEGER		            JOHN J. CROWLEY
           Veterans Law Judge		            Veterans Law Judge
     Board of Veterans' Appeals		      Board of Veterans' Appeals



______________________________
MARJORIE A. AUER
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

